Citation Nr: 9903559	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-29 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
January 1981 and from April 1981 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating determination of the 
Department of Veterans Affairs (VA) office in Houston, Texas.  

In August 1998, the Board remanded this matter to the 
regional office (RO) as the veteran requested that she be 
allowed to appear before a Traveling Member of the Board.  In 
December 1998, the veteran indicated that she no longer 
desired the hearing.  As such, this matter is now ready for 
appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran currently has anemia. 

2.  The most recent VA audiological evaluation has shown the 
veteran to have no worse than level II hearing in her right 
ear; her left ear hearing loss is not service-connected, 
warranting a designation of Level I hearing, as she is not 
deaf in her nonservice-connected left ear.


CONCLUSIONS OF LAW

1. The claim of service connection for anemia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.85, 4.87, Diagnostic Codes 6100 
to 6110 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Anemia

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

If the veteran fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify her of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make her claim well 
grounded.  VA has no further obligation, therefore, to notify 
her of the evidence needed to support her claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is anemia, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records 
demonstrates that she was diagnosed as having anemia in 
August 1996.  A diagnosis of anemia was again rendered in 
September 1996.  

In October 1996, the veteran requested service connection for 
anemia.  

In December 1996, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that she 
was diagnosed as having anemia in July 1996 based upon the 
results of a blood test.  The veteran indicated that she was 
given iron for one month and that she stopped taking the iron 
when her upper lip broke out.  Blood tests performed on the 
veteran, as part of the examination, revealed that her 
hemoglobin and hematocrit readings were within normal limits.  
The examiner indicated that based upon these normal readings, 
he did not believe that the veteran was symptomatic.  

The Board is of the opinion that the veteran has not 
submitted evidence of a well-grounded claim of service 
connection for anemia.  While the veteran was diagnosed as 
having anemia in August and September 1996, the hemoglobin 
and hematocrit levels reported at the time of the December 
1996 VA examination were within normal limits.  Moreover, the 
December 1996 VA examiner indicated that the veteran was not 
symptomatic with regard to anemia.  The veteran's claim for 
service connection is not well grounded as it fails to meet a 
critical element of a well grounded claim, current existence 
of a claimed disability, and must be denied.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).


Right Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent disabling based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies at the appropriate 
levels.  To evaluate the disability for defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  In situations where a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  See VAOPGCPREC 32-97; see also Boyer v. West, 11 
Vet. App. 477 (1998).  In such situations, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. § 4.85, 
Codes 6100-6110 (1998).

As previously noted, service connection for left ear hearing 
loss has not been established.

In December 1996, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported having had hearing loss in her right ear since 1993.  
Physical examination revealed normal tympanic membranes and 
normal extra-auditory canals, bilaterally.  An audiogram 
performed at that time revealed decibel level readings of 40, 
40, 45, and 50, in the right ear, at the 1000, 2000, 3000, 
and 4000 Hertz levels, for an average of 44 decibels in the 
right ear.  Speech recognition testing was 84 percent in the 
right ear.  The examiner indicated that the results 
demonstrated mild to moderate sensorineural hearing loss at 
the 500 to 4000 Hertz levels and a normal middle ear 
function.  The veteran was also found to have normal hearing 
in her left ear.  

In February 1997, the RO granted service connection for right 
ear hearing loss and assigned a noncompensable disability 
evaluation.  In her July 1997 notice of disagreement and 
September 1997 substantive appeal, the veteran expressed her 
belief that her hearing loss was worse than what was 
contemplated by the currently assigned disability evaluation.  

The Board is of the opinion that a compensable evaluation for 
the veteran's right ear hearing loss is not warranted.  The 
average pure tone threshold readings along with the speech 
recognition testing scores demonstrates that she had no worse 
than level II hearing in the right ear at the time of the 
December 1996 VA audiological examination.  As the veteran's 
hearing in the left ear is considered normal, that is, level 
I, and as her right ear hearing loss was shown as level II on 
the most recent comprehensive VA audiological evaluation, an 
increased evaluation is not in order.

The United States Court of Veterans Appeals (Court) has 
recognized in Lendenmann v. Principi, 3 Vet.App. 345 (1992), 
that "[D]isability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Here, such mechanical application establishes 
that a noncompensable rating is warranted under Diagnostic 
Code 6100.  The veteran's testimony that her right ear 
hearing loss bothers her does not establish that the criteria 
for a higher rating are met.  

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes that  38 C.F.R. § 3.321(b)(1) 
provides for an extra-schedular evaluation in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  38 C.F.R. § 3.321(b)(1) (1998).  The veteran has 
not asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate to evaluate her disability.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for anemia is denied.  

A compensable evaluation for right ear hearing loss is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

